July 23, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
           JANICE JACKSON AND ALL OCCUPANTS, Appellants

NO. 14-13-00304-CV                          V.

                      HREAL COMPANY, LLC, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on March 25, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellants, Janice Jackson and all occupants, jointly and severally.
      We further order this decision certified below for observance.